 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DON LAFLAMME,                                       Case No. 2:21-cv-00756-JAM-JDP (HC)
12                        Petitioner,                     ORDER GRANTING PETITIONER’S
                                                          APPLICATION TO PROCEED IN FORMA
13            v.                                          PAUPERIS
14    JEFF LYNCH,                                         ECF No. 11
15                        Respondent.                     ORDER FINDING THAT THE PETITION
                                                          DOES NOT STATE A COGNIZABLE
16                                                        FEDERAL CLAIM AND GIVING LEAVE TO
                                                          AMEND WITHIN SIXTY DAYS
17
                                                          ECF No. 1
18

19           The petitioner, Don LaFlamme, is a state prisoner seeking a writ of habeas corpus under

20   28 U.S.C. § 2254. ECF No. 1. The petition is before me for preliminary review under Rule 4 of

21   the Rules Governing Section 2254 Cases. Under Rule 4, the judge assigned to the habeas

22   proceeding must examine the habeas petition and order a response to the petition unless it

23   “plainly appears” that the petitioner is not entitled to relief. See Valdez v. Montgomery, 918 F.3d

24   687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). Here, it

25   plainly appears that petitioner is not entitled to relief. I will give petitioner an opportunity to

26   amend before recommending that the petition be dismissed. I will also grant his application to

27   proceed in forma pauperis. ECF No. 11.

28
                                                         1
 1            The petition raises four claims and, despite my best efforts, I cannot understand either

 2   their substance or the relation between them. The first claim involves disputes with petitioner’s

 3   defense attorney and petitioner’s attempts to represent himself. ECF No. 1 at 5. But I cannot

 4   discern the nature of petitioner’s disputes with counsel or why he believes that his constitutional

 5   rights were violated. The second claim relates to a prison disciplinary citation, which petitioner

 6   refers to as a “disciplinary,” which petitioner received in 2016. Id. at 7. I can understand neither

 7   the context of the “disciplinary” nor its relation to the 2018 conviction. The third claim

 8   references a sealed capital charge in Kern County Superior Court. Id. at 8. Petitioner states that

 9   he is challenging a 2018 conviction that was obtained in Amador County, id. at 1, and his

10   allegations do not explain how the sealed Kern County charge is relevant. Finally, petitioner

11   argues that “respondent has invoked into a sealed plea bargain agreement opposing liberty

12   interest.” Id. at 10. Petitioner goes on to reference a 1982 conviction, but does not explain either

13   the meaning or relevance of this claim. The exhibits that petitioner has attached shed little light

14   on the foregoing claims. Most are comprised of prison disciplinary and grievance documents.

15   There is a state appellate opinion, ECF No. 1-3 at 22, but the claims in the immediate petition

16   bear no relation to the issues discussed by the California appellate opinion.

17            The petition, in its current form, is not comprehensible to me, and I do not expect that it

18   would be to the respondent, either, were he to be served. At this point, it thus plainly appears that

19   petitioner is not entitled to relief. See Greenway v. Schriro, 653 F.3d 790, 804 (9th Cir. 2011)

20   (holding that “cursory and vague claim[s] cannot support habeas relief”). Petitioner may file an
21   amended petition within sixty days of this order’s entry.

22            It is ORDERED that:

23            1.     Petitioner’s application to proceed in forma pauperis, ECF No. 11, is granted.

24            2.     Petitioner may file an amended petition within sixty days of this order’s entry. If

25   he does not, I will recommend that the current petition be dismissed for the reasons stated in this

26   order.
27            3.     The Clerk of Court is directed to send petitioner a federal habeas form.

28
                                                         2
 1
     IT IS SO ORDERED.
 2

 3
     Dated:   June 2, 2021
 4                           JEREMY D. PETERSON
                             UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                             3
